Citation Nr: 1719955	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-06 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for left ankle sprain. 

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for vision problems, including as due to head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for erectile dysfunction, a neck disability, and high blood pressure, all including as relating to head trauma, have been raised by the record in a February 2017 VA21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for vision problems is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a written statement received in March 2017, the Veteran stated that he was withdrawing his appeal seeking service connection for left ankle sprain.

2.  The Veteran's current lumbar disability did not arise during and is not etiologically related to any incident of military service. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal seeking to reopen a previously-denied claim for entitlement to service connection for left ankle sprain have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of an Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2016).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

In a statement submitted in March 2017, prior to the promulgation of a decision in the appeal, the Veteran stated that he was withdrawing his appeal seeking entitlement to service connection for an ankle sprain.  Because the Veteran only had one claim for service connection pending pertaining to an ankle injury, a request to reopen a claim of entitlement to service connection for left ankle sprain, the Board concludes that the Veteran's statement clearly identified which appeal he intended to withdraw.  

The Board therefore finds that the Veteran intentionally withdrew his appeal seeking to reopen a previously-denied claim of entitlement to service connection for left ankle sprain.  The request was in writing, was signed by the Veteran, included the Veteran's VA file number, and was received by the Board prior to the issuance of a final decision on this matter.  The withdrawal was thus made in the form and manner required by 38 C.F.R. § 20.204 and effectively withdrew the relevant Notice of Disagreement and Substantive Appeal; accordingly, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  The Board, therefore, does not have jurisdiction over the appeal of this claim, and the appeal must be dismissed.

II.  Duties to Notify and Assist

With respect to the claim adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The RO sent the Veteran a letter in February 2013 notifying him of the information and evidence needed to substantiate his claim of entitlement to service connection for a low back disability.  This letter also provided the Veteran with notice and informed him of the efforts VA would take, and his responsibilities with respect to obtaining the needed evidence.  Such notice was provided before the initial unfavorable decision.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.  

Regarding the duty to assist, VA is required to make reasonable efforts to help a claimant obtain the evidence necessary to substantiate a claim, including obtaining relevant records, whether or not such records are in Federal custody, and providing a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The duty to assist is found to have been satisfied with respect to the claim adjudicated herein.  The Veteran's lay statements and submitted private treatment records, and select VA treatment records have been associated with the claims file.  The Veteran was provided with the option to present testimony before the Board, but did not avail himself of that opportunity.  The Veteran attended and presented evidence at local hearings before a Decision Review Officer in September 2014 and February 2016.  Conference reports/summaries of these meetings have been associated with the claims file.

While it is clear that there remain additional outstanding records of the Veteran's treatment at the San Juan VA Medical Center, the current evidence of record is found to sufficiently document the presence of a current low back disability.  Because the Veteran has not asserted, and the record does not otherwise indicate, that these additional records would speak to a longitudinal presence or progress of the disorder which might help link the current disorder with the Veteran's prior military service of more than 60 years ago, the Board finds that remand to obtain such records prior to adjudication is counter indicated.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

In developing a prior claim, it was found that the Veteran's service personnel and service treatment records were likely "fire-related" (referring to a fire at the NPRC in 1973) and therefore unavailable, and the Veteran was so notified.  When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). Although case law does not lower the legal standard for proving a claim of service connection under such circumstances, it does increase the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Furthermore, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" requiring VA to disprove a claimant's allegation of injury or disease when records have been lost or destroyed while in government control).

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim for service connection for a low back disability.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  In the case of McLendon v. Nicholson, the Court, held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's credible reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  VA's duty to provide an examination is not limitless, however.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination, since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.

The record contains competent evidence of a current disability.  The Veteran has asserted two theories as to the origin of his back disability. 

In his August 2015 substantive appeal, the Veteran wrote that his "back issue took place while serving in Okinawa," doing morning exercises in December 1953.  As will be discussed in greater detail below, the Board has found that the evidence does not establish the occurrence of any in-service injury or disease relating to morning exercises, to which a present low back disorder could then be traced.  Absent evidence that establishes an in-service event, injury or disease, the Board finds that a VA examination is not necessary for disposition of the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2016).  In the absence of persuasive evidence of an in-service disease or injury, remand of this case to obtain an examination and/or an opinion as to the etiology of the current low back disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history, and could only result in a speculative opinion of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The duty to assist by providing a VA examination or opinion is therefore not triggered in this case because there is no reasonable possibility that  such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Additionally, the Veteran has stated that an in-service head injury may have caused herniation of a disk in his lower back.  He has not, however, submitted competent evidence to support this assertion.  The Board recognizes that the Veteran truly believes that such a causative relationship may exist, but the Board finds that he has neither the medical training nor expertise to competently link his back disorder to his described in-service head injury, as such conclusions involve complex medical questions beyond the knowledge of a lay person.  As such, his conclusory generalized statement lacks probative value and is insufficient to meet even the low burden triggering VA's duty to assist in providing an examination and medical opinion.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this appeal, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis is among the enumerated disabilities considered to be "chronic diseases" for this purpose.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

III. Background and Analysis

The Veteran asserts that he suffers from a low back disability which arose during or was caused by an incident of his military service.  A private treatment record documenting findings from a February 2017 lumbar spine CT noted multilevel anterior osteophytes, and includes an impression of nerve root compression and cauda equina compression at various levels of the lumbar spine, as well as chronic compression fracture of L3.  The criterion of a current disability is therefore met.

The weight of the evidence, however, is against a finding that the Veteran's current lumbar disorder(s) arose during or is etiologically related to any injury or disease incurred during military service.  

Although the Veteran's service treatment records are fire-related and therefore unavailable, the report from the Veteran's August 1954 separation examination has been obtained and associated with the file.  Following clinical evaluation, the Veteran's spine was found to be normal, and no other relevant defects were documented.  

The Veteran has asserted that his initial back injury took place during morning exercises in Okinawa around December 1953 and the herniation of his lower back disks may have been caused by his in-service head injury in October 1953.

The Board finds a preponderance of the evidence to weigh against a finding that the Veteran incurred any significant injury during morning exercises in December 1953.  The Veteran's spine was examined and found to be normal at the time of separation from service, and the only mention of such injury appears on the Veteran's August 2015 substantive appeal, which does not specify whether there was any particular incident/injury that occurred or whether he sought treatment at that time.  While the absence of contemporaneous treatment records during service is not dispositive on this point, particularly since the vast majority of the Veteran's service treatment records are unavailable, the Veteran's nonspecific conclusory statement more than 60 years later that his low back disorder began during morning exercises in service is not found to be persuasive.  The persuasive value of such statement is further diminished by its inconsistency with the Veteran's prior statement that his in-service head trauma may have resulted in his lumbar disk herniation, without any mention of injury during morning exercises.  While the occurrence of an in-service head injury may be established by the Veteran's consistent, competent statements describing such incident, the Veteran has not been shown to possess the requisite medical training or knowledge to medically attribute his low back condition to such head injury.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  No other evidence has been presented as to this medical question.  

In the absence of persuasive evidence detailing incurrence of a back injury or disorder during service or evidence demonstrating a continuity of symptomatology since service or one year after separation, and without competent evidence etiologically linking the Veteran's current low back disability and his described in-service head trauma, the Veteran's claim must be denied.  See 38 C.F.R. § 3.303.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   



ORDER

The claim to reopen the issue of entitlement to service connection for left ankle sprain is dismissed.

Service connection for a low back disability is denied.


REMAND

The Veteran has not yet been provided with VA examination and medical opinion with regard to his claim for entitlement to service connection for vision problems.  The Veteran has previously been granted service connection for residuals, head scar, based on his consistent description of a head trauma and laceration during service.  The Veteran submitted a statement in support of claim in September 2008 asserting that his vision has been affected by service, because he has had to use glasses for reading and driving ever since that time.  In a February 2013 statement, he further asserted that he is blind in one eye.  A May 2015 VA treatment record's Review of Systems noted that the Veteran had chronic visual changes.

Given the aforementioned evidence, on remand, the Veteran should be provided with VA examination and medical opinion as to the nature and etiology of his described eye/vision disability.  See McLendon, 20 Vet. App. at 83.   

While the claim is in remand status, the AOJ should take steps to associate any of the Veteran's outstanding VA treatment records with the claims file and provide him with an opportunity to identify and authorize the procurement of any relevant private treatment records. 

Accordingly, the claim is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all of the Veteran's outstanding VA treatment records and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to his described vision problems which he would like VA to obtain.  After securing any necessary written authorization from the appellant, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow him the opportunity to obtain the records.  

3.  Upon completing the above development, and associating any responsive records with the claims file, schedule the Veteran for a VA examination with a suitably-qualified medical professional to address the nature and etiology of any disability manifesting in vision problems at any time during the relevant appeal period (September 2008 to present).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Following consideration of the evidence of record and all evidence obtained during the examination, the examiner is asked to address the following:

a.  Provide a diagnosis for any disability manifesting in vision problems at any time during the relevant appeal period (September 2008 to present).

b.  For any diagnosis provided, indicate whether such represents an acquired disorder, refractive error, and/or a congenital or developmental disorder.

i.  If it is at least as likely as not (50 percent or greater probability) that the disorder is an acquired disability resulting in vision problems (rather than one congenital/developmental in nature or one that is purely refractive error), is it also at least as likely as not that the disorder arose during or was otherwise caused by the Veteran's active military service, to include a head trauma with open wound to the right frontal area?

ii.  If it is more likely than not (greater than 50 percent probability) that the disorder resulting in vision problems is congenital/developmental in nature, is it more likely a congenital/developmental disease or a congenital/developmental defect?  (Note: generally, a disease is capable of improvement or deterioration while a defect is static).

*  If a congenital/developmental disease, is it at least as likely as not (50 percent or greater probability) that the current disorder arose during or was permanently aggravated beyond its normal progression by active military service?

*  If a congenital/developmental defect, including refractive error, is it at least as likely as not (50 percent or greater probability) that the current disorder or some degree of the disorder is the result of a superimposed injury or disease during service?  If so, please describe the effect of such superimposed disease or injury to the extent possible.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.

The examiner must include in the medical report the rationale for any opinion expressed, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises, as needed.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Review the requested medical opinion report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

5.  After completing the aforementioned and conducting any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claim of entitlement to service connection for disability resulting in vision problems.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


